 



Exhibit 10.2
INTERCREDITOR AGREEMENT (CANADIAN FACILITY)
     THIS INTERCREDITOR AGREEMENT (CANADIAN FACILITY) dated as of August 25,
2005 is executed by and among (i) T-3 ENERGY SERVICES, INC., a Delaware
corporation (“U.S. Borrower”), (ii) T-3 OILCO ENERGY SERVICES PARTNERSHIP, an
Alberta general partnership (“Canadian Borrower”), (iii) COMERICA BANK, a
Michigan banking corporation and authorized foreign bank under the Bank Act
(Canada) acting through its Canadian branch (the “Canadian Lender”), and
(iv) WELLS FARGO BANK, NATIONAL ASSOCIATION, as agent for the Banks.
RECITALS:
     A. The Canadian Lender and the other Banks (“U.S. Lenders”) have agreed
that they shall rank pari passu with one another in respect of certain payments
or recoveries and that certain matters related to the administration of the
Credit Agreement shall be made on the basis of their Combined Outstandings
(hereinafter defined).
     B. In order to achieve the pari passu sharing described above, it may be
necessary for the Canadian Lender or the U.S. Lenders to purchase from each
other participations in their respective Loans and Letter of Credit Liabilities.
     The parties hereto agree as follows:
ARTICLE 1
Definitions and Interpretation
     Section 1.1 Certain Definitions. When used herein, terms and expressions
defined in the Credit Agreement shall have those meanings and the following
additional terms and expressions shall have the meanings respectively set forth
below (such definitions to be equally applicable in the singular and plural):
     “Acceleration” means either (i) the maturity of any of the Loans by reason
of their stated maturity date or (ii) the acceleration (after the occurrence of
Event of Default) of the due date for payment of the principal amount then
outstanding of and accrued interest on any of the Loans automatically or by
reason of a declaration or demand.
     “Agreement” means this Intercreditor Agreement (Canadian Facility), as the
same may be amended, modified, restated or supplemented from time to time.
     “Canadian Credit Outstandings” as at any date of determination thereof
means the aggregate principal amount of Canadian Advances outstanding plus the
amount available for drawing under Canadian Letters of Credit plus such other
liabilities, obligations or indebtedness of the Canadian Borrower under the Loan
Documents.
     “Combined Outstandings” means the aggregate of all Canadian Credit
Outstandings and all U.S. Credit Outstandings.
INTERCREDITOR AGREEMENT (CANADIAN FACILITY) — Page 1

 



--------------------------------------------------------------------------------



 



     “Credit Agreement” means that certain First Amended and Restated Credit
Agreement dated as of September 30, 2004 executed by and among the U.S.
Borrower, the U.S. Lenders, and Wells Fargo Bank, National Association, as agent
for the Banks, as the same has been and may hereafter be amended, restated,
supplemented, or otherwise modified from time to time, including the amendment
of even date herewith pursuant to which the Canadian Borrower became a party
thereto.
     “Loans” means, collectively, the Revolving Credit Loans and the Canadian
Revolving Loan.
     “Operative Sharing Percentages” means the Sharing Percentages of the U.S.
Lenders and the Canadian Lender determined as of the applicable Reference Date.
The Operative Sharing Percentages of the Banks shall be recalculated as of the
first day of each calendar month using the Combined Outstandings as of the
applicable Reference Date but using the then current Exchange Rate to the extent
applicable.
     “Post Default Proportion” means, at any time:
     (a) for the U.S. Lenders, a percentage determined by dividing:
     (i) the aggregate of the U.S. Credit Outstandings at such time plus any
amounts paid by U.S. Lenders pursuant to Section 3.2 in consideration for the
purchase by U.S. Lenders of participation interests and plus any amounts
distributed by U.S. Lenders to the Canadian Lender as holders of participation
interests in the U.S. Credit Outstandings to such time and less any amounts
received by U.S. Lenders pursuant to Section 3.2 in consideration for the sale
by U.S. Lenders of participation interests and less any amounts received by U.S.
Lenders from the Canadian Lender by virtue of U.S. Lenders holding risk sharing
interests in the Canadian Credit Outstandings to such time, by
     (ii) the Combined Outstandings at such time; and
     (b) for the Canadian Lender, a percentage obtained by dividing:
     (i) the aggregate of the Canadian Credit Outstandings at such time plus any
amounts paid by the applicable Bank pursuant to Section 3.2 in consideration for
the purchase by such Bank of participation interests and plus any amounts
distributed by the applicable Bank to the U.S. Lenders as holders of risk
sharing interests in the Canadian Credit Outstandings to such time and less any
amounts received by the applicable Bank pursuant to Section 3.2 in consideration
for the sale by such Bank of participation interests and less any amounts
received by the applicable Bank from the U.S. Lenders by virtue of the
applicable Canadian Lender’s holding participation interests in the U.S. Credit
Outstandings to such time, by
     (ii) the Combined Outstandings at such time.
INTERCREDITOR AGREEMENT (CANADIAN FACILITY) — Page 2

 



--------------------------------------------------------------------------------



 



     “Reallocable Payment” means any amount received by a Bank, after the
applicable Reference Date, by virtue of any payment or prepayment made by or for
the account of one of the Borrowers (including for greater certainty any payment
made under any Guaranty and all amounts realized from the exercise of any
foreclosure or similar rights in respect of any Collateral, together with all
proceeds of insurance in respect of the Collateral which are received by a Bank
and which such Bank applies to reduce any Combined Outstandings) or by virtue of
an exercise of any right of set-off, combination, zero-balancing or similar
mechanisms.
     “Reference Date” means the first to occur of (i) the date on which any
Acceleration has occurred or (ii) the date on which any Event of Default arising
under Section 12.1 of the Credit Agreement has occurred.
     “Sharing Percentage” means, at any time:
     (a) for the U.S. Lenders, the percentage determined by dividing the
aggregate U.S. Credit Outstandings by the Combined Outstandings at such time;
and
     (b) for the Canadian Lender, the percentage determined by dividing the
Canadian Outstandings by the Combined Outstandings at such time.
     “U.S. Credit Outstandings” of a U.S. Lender as at any date of determination
thereof means the aggregate principal amount of Revolving Credit Advances
outstanding from such Bank plus such Bank’s Percentage of amounts available for
drawing pursuant to Letters of Credit plus any other liabilities, obligations or
indebtedness of the U.S. Borrower owed to such U.S. Lender under the Loan
Documents (other than U.S. Borrower’s guaranty of the Canadian Borrower’s
indebtedness under the Loan Documents).
     Section 1.2 Headings and Agreement References. The division of this
Agreement into Sections and the insertion of headings is for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement. The term “this Agreement”, “hereof”, “hereunder” and similar
expressions refer to this Agreement and not to any particular Article, Section
or other portion hereof and include any amendments or supplements hereto. Unless
otherwise stated, references herein to “Sections” are to Sections of this
Agreement.
ARTICLE 2
Co-operative Administration
     Section 2.1 Co-operation. The Agent (and as applicable each Bank) agrees
that:
     (a) to the extent available, it will from time to time promptly provide
such information as may be reasonably necessary to enable the necessary Person
to make any calculation referred to in or necessary to implement Article 3 or
otherwise reasonably required by such Person for any other purpose hereof;
     (b) to the extent reasonably possible, it will from time to time consult
with the Agent and the other Banks in good faith regarding the enforcement of
its and each of the Banks’ rights and remedies under the Credit Agreement with a
view to recovering amounts due under the Credit Agreement in an effective and
cost-efficient manner;
INTERCREDITOR AGREEMENT (CANADIAN FACILITY) — Page 3

 



--------------------------------------------------------------------------------



 



     (c) if, after an Event of Default, it gains access to property, assets,
financial information or data bases of one or more of the Borrowers or
Guarantors pursuant to the exercise of secured rights, it will provide
reasonable access to the Agent to the extent it may legally do so; and
     (d) each Bank will promptly notify the Agent in writing of the receipt by
such Bank of any Reallocable Payment.
     Section 2.2 Enforcement. From and after Acceleration:
     (a) where reasonably practicable in the circumstances and in any event
prior to the appointment of a receiver or receiver-manager or filing a
bankruptcy petition in respect of the applicable one of the Borrowers, the Agent
agrees to consult and cooperate with the Banks in good faith regarding the
enforcement of its and each Bank’s rights with a view to recovering amounts due
under the Credit Agreement in an efficient and cost-efficient manner;
     (b) unless the Agent shall otherwise agree, any receiver or
receiver-manager or bankruptcy trustee or custodian appointed by the Agent must
be an insolvency firm of national standing in Canada and the United States of
America (and, where applicable, the Agent agrees that it will request any
applicable court to similarly appoint an insolvency firm of national standing in
Canada and the United States of America, unless the Agent shall otherwise
agree); and
     (c) if a receiver or receiver-manager is appointed pursuant to the
foregoing clause (b), the Banks shall cause to be provided any reasonable
indemnity which may be necessary for such receiver or receiver-manager or
trustee, to the extent of their respective Operative Sharing Percentages in
respect to the obligations to which the indemnity relates.
ARTICLE 3
Pari Passu Sharing
     Section 3.1 Overall Intent. It is the intention of the Banks that,
following the Reference Date, they shall share in any Reallocable Payments
received following the Reference Date pro rata to their respective proportions
of the Combined Outstandings.
     Section 3.2 Equalization Following the Reference Date. As of the Reference
Date, the Operative Sharing Percentages of the respective Banks shall be
determined. Upon any receipt by the Agent of any Reallocable Payments (after
giving effect to application of such receipts), the Post Default Proportion of
the U.S. Lenders and the Canadian Lender shall be determined. If the Post
Default Proportion of the U.S. Lenders and the Post Default Proportion of the
Canadian Lender calculated pursuant to the preceding sentence are not equal to
their respective Operative Sharing Percentages, then the applicable U.S. Lender
or the Canadian Lender, as applicable, whose Post Default Proportion is less
than their Operative Sharing Percentages shall firstly, repurchase
participations previously sold by them to other Banks (such participation
interests to be allocated pro rata among the sellers in accordance with their
respective Operative Sharing Percentages) and then purchase participations in
the U.S. Credit Outstandings or the Canadian
INTERCREDITOR AGREEMENT (CANADIAN FACILITY) — Page 4

 



--------------------------------------------------------------------------------



 



Credit Outstandings, as the case may be (such participation interests to be
allocated pro rata among the sellers in accordance with their respective
Operative Sharing Percentages), in Dollars on a non-recourse basis so that,
after such payment by the purchasing Banks and receipt thereof by the selling
Banks, their respective Post Default Proportions shall equal their Operative
Sharing Percentages; provided, however, that if after any amount is paid under
this Section 3.2 U.S. Borrower, Canadian Borrower or any trustee, liquidator,
receiver or receiver-manager or Person with analogous powers recovers any amount
from any Banks (“Disgorging Lenders”) in respect of any amount theretofore
applied to the U.S. Credit Outstandings or the Canadian Credit Outstandings,
then such amount (including any interest paid by the Banks) shall be treated for
all purposes:
     (1) as between the relevant one of the Borrowers and the Disgorging
Lenders; and
     (2) as between the Disgorging Lenders and the other Banks (the
“Non-Disgorging Lenders”),
to be outstanding as U.S. Credit Outstandings or Canadian Credit Outstandings
(as applicable), in which case the Post Default Proportions shall thereupon be
adjusted and this Section 3.2 again applied. Notwithstanding anything contained
in this Agreement or the Credit Agreement, the purchase of participations in the
Canadian Credit Outstandings hereunder by the U.S. Lenders and the acquisition
of an undivided interest in any property by the U.S. Lenders from the Canadian
Lender, pursuant to Section 4.11 hereof shall not constitute an acquisition by
the U.S. Lenders of any beneficial interest in the Canadian Obligations but
shall constitute risk sharing payments among the Canadian Lender on the one
hand, and the U.S. Lenders, on the other hand. The beneficial interest in the
Canadian Obligations shall at all times remain with the Canadian Lender. The
U.S. Lenders shall be severally, and not joint and severally, liable for their
respective obligations under this Section 3.2.
     Section 3.3 Information. From time to time following the occurrence of an
Acceleration, each Bank shall promptly provide the Agent with all necessary
information to enable the Agent to calculate Canadian Credit Outstandings or
U.S. Credit Outstandings, Operative Sharing Percentages and Post Default
Proportions of the Banks, including any payments received.
     Section 3.4 Paramountcy of Pro Rata Treatment. The arrangements
contemplated by this Agreement shall apply notwithstanding the time of any Event
of Default or any Acceleration or demand under any Guaranty; the date of
execution, delivery, attachment, perfection or registration of any Loan Document
(or lack of any thereof); the priority of any Loan Document; the date of advance
of any funds; the date of creation, perfection or determination of any charges
or security interests; the date of appointment of any receiver or
receiver-manager or bankruptcy trustee or of taking any other enforcement
proceedings; the date of obtaining any judgment; the date of notification in
respect of any account receivable; any provision of applicable law or
requirement of any Governmental Authority; any defence, claim or any right not
provided under this Agreement; or the terms of any agreement between any Bank
and/or one of the Borrowers under any other document or instrument between or
among such parties, whether or not bankruptcy, receivership or insolvency
proceedings shall at any time have been commenced.
INTERCREDITOR AGREEMENT (CANADIAN FACILITY) — Page 5

 



--------------------------------------------------------------------------------



 



ARTICLE 4
Miscellaneous
     Section 4.1 No Partnership or Joint Venture. Nothing contained in this
Agreement, and no action taken by the Agent or the Banks (or any of them)
pursuant hereto, is intended to constitute or shall be deemed to constitute the
Agent or the Banks a partnership, association, joint venture or other entity.
     Section 4.2 Notices. All notices, requests and other communications to any
party hereunder shall be given in accordance with Section 14.11 of the Credit
Agreement.
     Section 4.3 Amendments and Waivers. Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed by the Required Banks; provided, however, that the provisions of
Article 3 of this Agreement and of this Section 4.3 may only be amended with the
unanimous written consent of all of the Banks. No consent or agreement of either
of the Borrowers or any Guarantor shall be required for the amendment, or waiver
of a provision, of this Agreement.
     Section 4.4 Currency and Payment Matters. All payments hereunder shall be
made in immediately available funds in Dollars.
     Section 4.5 Counterparts; Effectiveness. This Agreement may be signed in
any number of counterparts, each of which shall be an original, and all of which
taken together shall constitute a single agreement, with the same effect as if
the signatories thereto and hereto were upon the same instrument.
     Section 4.6 Benefits. This Agreement is solely for the benefit of and shall
be binding upon the Banks and their successors or assigns, and neither either of
the Borrowers nor any other third Person shall have any right, benefit, priority
or interest under or by reason of this Agreement. The Borrowers are joining in
this Agreement solely for the purposes of the consenting to the Agreement and
the allocations proposed herein and acknowledge receipt of those provisions
hereof.
     Section 4.7 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE APPLICABLE LAWS (OTHER THAN THE CONFLICT OF
LAWS RULES) OF THE STATE OF TEXAS AND THE UNITED STATES OF AMERICA FROM TIME TO
TIME IN EFFECT. EACH PARTY HERETO IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF TEXAS FOR PURPOSES OF ANY SUIT,
ACTION OR OTHER PROCEEDING ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT
THAT MAY BE BROUGHT OR INSTITUTED AGAINST IT.
     Section 4.8 Entire Agreement. This Agreement supersedes any conflicting
provisions in any other agreements or instruments to which the Canadian Lender
or any U.S. Lender is a party.
     Section 4.9 Time of the Essence. Time is of the essence of this Agreement.
INTERCREDITOR AGREEMENT (CANADIAN FACILITY) — Page 6

 



--------------------------------------------------------------------------------



 



     Section 4.10 Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     Section 4.11 Certain Matters Relating to Collateral Generally. If any
collateral or security shall be taken in respect of any of the Combined
Outstandings (other than collateral rights in deposit accounts and other similar
liquid assets held by any Bank in the normal course of business), the rights of
the Banks with regard to such collateral shall be exercised through the Agent.
If any property shall be conveyed to the Agent or any Bank by deed-in-lieu of
foreclosure or under similar arrangement for the satisfaction of any of the
Combined Obligations, the property so acquired shall be appraised as of the date
of acquisition, the appraised value shall be treated as a Reallocable Payment
for purposes of Article 3 and the applicable Bank or the Agent, as the case may
be, shall convey undivided interests in such property in lieu of the purchase
and sale of participation interests provided for in Article 3.
     Section 4.12 WAIVER OF TRIAL BY JURY. TO THE FULLEST EXTENT PERMITTED, BY
APPLICABLE LAW, EACH OF THE U.S. BORROWER, THE CANADIAN BORROWER, THE CANADIAN
LENDER, AND THE AGENT HEREBY VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) BETWEEN OR AMONG THE
U.S. BORROWER OR THE CANADIAN BORROWER AND ANY OTHER PARTY TO THIS AGREEMENT
ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENTS, OR ANY RELATIONSHIP BETWEEN ANY OTHER PARTY TO THIS AGREEMENT AND THE
U.S. BORROWER OR THE CANADIAN BORROWER. THIS PROVISION IS A MATERIAL INDUCEMENT
TO THE BANKS TO PROVIDE THE FINANCING DESCRIBED IN THE CREDIT AGREEMENT.
NOTICE PURSUANT TO TEX. BUS. & COMM. CODE §26.02
     THIS AGREEMENT AND ALL OTHER LOAN DOCUMENTS (AS DEFINED IN THE CREDIT
AGREEMENT) EXECUTED BY ANY OF THE PARTIES BEFORE OR SUBSTANTIALLY
CONTEMPORANEOUSLY WITH THE EXECUTION HEREOF TOGETHER CONSTITUTE A WRITTEN LOAN
AGREEMENT AND REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
INTERCREDITOR AGREEMENT (CANADIAN FACILITY) — Page 7

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date hereof by their respective officers thereunto duly
authorized.

              U. S. BORROWER:
 
            T-3 ENERGY SERVICES, INC.
 
       
 
  By:   /s/ Michael T. Mino
 
       
 
      Name: Michael T. Mino
Title: VP
 
            CANADIAN BORROWER:
 
            T-3 OILCO ENERGY SERVICES PARTNERSHIP,
by its partners,
 
            T-3 ENERGY SERVICES CANADA, INC.
 
       
 
  By:   /s/ Michael T. Mino
 
       
 
      Name: Michael T. Mino
Title: VP
 
       
 
      - and –
 
            T-3 OILCO PARTNERS ULC
 
       
 
  By:   /s/ Michael T. Mino
 
       
 
      Name: Michael T. Mino
Title: VP
 
            CANADIAN LENDER:
 
            COMERICA BANK,
a Michigan banking corporation and authorized foreign
bank under the Bank Act (Canada), acting through its
Canadian branch
 
       
 
  By:   /s/ Robert Rosen
 
       
 
      Robert Rosen, Vice President

INTERCREDITOR AGREEMENT (CANADIAN FACILITY) — Signature Page

 



--------------------------------------------------------------------------------



 



            AGENT:


WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Agent for
the Banks
      By:   /s/ Alan Smith         Alan Smith, Vice President             

INTERCREDITOR AGREEMENT (CANADIAN FACILITY) — Signature Page

 